                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        THOMAS MEDEIROS,                                Case No. 17-CV-05913-LHK
Northern District of California
 United States District Court




                                  13                      Plaintiff,                        ORDER DISMISSING CASE
                                                                                            WITHOUT PREJUDICE
                                  14                v.

                                  15        CITY OF PALO ALTO,
                                  16                      Defendant.

                                  17

                                  18           Before the Court is the Plaintiff’s second amended complaint. Having considered the

                                  19   relevant law and the record in this case, the Court DISMISSES the case without prejudice under

                                  20   28 U.S.C. § 1915.

                                  21   I.      BACKGROUND

                                  22           A.        Factual Background

                                  23           Plaintiff Thomas Medeiros has filed a civil rights suit against Defendant City of Palo Alto

                                  24   (“Defendant” or “City”) under 42 U.S.C. § 1983. ECF No. 12. Medeiros’ complaint alleges the

                                  25   following facts. In December 2001, Medeiros worked as a “jetter” for a septic tank company,

                                  26   where his job was to use a high-pressure water hose to dispose of large quantities of grease. ECF

                                  27   No. 12 at ¶ 7. On December 3, 2001, one of Defendant’s employees falsely accused Plaintiff of

                                  28                                                    1
                                       Case No. 17-CV-05913-LHK
                                       ORDER DISMISSING CASE WITHOUT PREJUDICE
                                   1   causing a grease spill near a worksite. Id. at ¶¶ 12-16. Plaintiff was criminally charged for the spill

                                   2   in California state court, and convicted in 2005. Id. at ¶ 17. However, in 2007 a California

                                   3   appellate court overturned Plaintiff’s conviction for lack of evidence. Id. at ¶ 18.

                                   4           Plaintiff then unsuccessfully sued Defendant in California state court for malicious

                                   5   prosecution. Id. at ¶¶ 19-33. Plaintiff alleges that the reason for his failure is that Defendant’s

                                   6   independent contractor, George Hills Company, Inc. (“George Hills”), falsely represented that

                                   7   Plaintiff’s claim was untimely. Id. at ¶¶ 22, 26-27. Plaintiff then sued George Hills in California

                                   8   state court, but that suit too was unsuccessful, and the suit ended, at the latest, on October 14,

                                   9   2015. Id. at ¶ 33. Plaintiff then filed a federal claim in this Court.

                                  10           B.      Procedural History

                                  11           On October 16, 2017, Plaintiff filed a malicious prosecution action against Defendant in

                                  12   federal court under 42 U.S.C. § 1983. ECF No. 1. Plaintiff also filed a motion for leave to proceed
Northern District of California
 United States District Court




                                  13   in forma pauperis. ECF No. 2.

                                  14           On November 2, 2017, United States Magistrate Judge Howard R. Lloyd granted

                                  15   Medeiros’ in forma pauperis Application and issued a Report and Recommendation to dismiss this

                                  16   case under 28 U.S.C. § 1915 for failure to state a claim upon which relief may be granted, with

                                  17   leave to amend. ECF No. 4.

                                  18           On November 3, 2017, Plaintiff filed a First Amended Complaint. ECF No. 7.

                                  19           On November 22, 2017, Plaintiff filed a motion for relief from Judge Lloyd’s report and

                                  20   recommendation. ECF No. 9. On January 10, 2018, this Court adopted Judge Lloyd’s Report and

                                  21   Recommendation, and dismissed Plaintiff’s FAC with leave to amend. ECF No. 10.

                                  22           On February 7, 2018, Plaintiff filed a Second Amended Complaint. ECF No. 12 (“SAC”).

                                  23   In his SAC, Plaintiff’s sole cause of action is malicious prosecution under 42 U.S.C. § 1983.

                                  24   II.     LEGAL STANDARD

                                  25           Courts must liberally construe pleadings authored by litigants who represent themselves.

                                  26   See Haines v. Kerner, 404 U.S. 519 (1972). Dismissal of a pro se complaint without leave to

                                  27   amend is proper only if it is “absolutely clear that no amendment can cure the defect.” Murphy v.

                                  28                                                       2
                                       Case No. 17-CV-05913-LHK
                                       ORDER DISMISSING CASE WITHOUT PREJUDICE
                                   1   United States Postal Serv., 2014 WL 4437731, at *2 (N.D. Cal. 2014) (quoting Hughes v. Rowe,

                                   2   449 U.S. 5, 9-10 (1980)).

                                   3   III.    DISCUSSION

                                   4           Plaintiff’s suit is time-barred under California’s two-year statute of limitations for personal

                                   5   injury actions. Cal. Civ. Proc. Code § 335.1; see Canatella v. Van De Kamp, 486 F.3d 1128, 1132

                                   6   (9th Cir. 2007) (noting § 1983 has no specific statute of limitations, so “courts apply the forum

                                   7   state’s statute of limitations for personal injury actions, along with the forum state’s law regarding

                                   8   tolling, including equitable tolling, except to the extent any of these laws is inconsistent with

                                   9   federal law”). The initial false accusation against Plaintiff was 17 years ago in 2001, Plaintiff’s

                                  10   conviction was reversed 11 years ago in 2007, and Plaintiff’s last lawsuit in state court ended well

                                  11   over two years ago in 2015. SAC at ¶¶ 8, 18, 33. Thus, Cal. Civ. Proc. Code § 335.1 acts to bar

                                  12   Plaintiff’s claims here.
Northern District of California
 United States District Court




                                  13           Furthermore, tolling would not save Plaintiff’s complaint. Under California law, “the only

                                  14   relevant criteria for starting and ending the tolling of the [personal injury] statute are, respectively,

                                  15   the commencement of the action by the filing of the plaintiff’s complaint and the end of the action

                                  16   by judgment.” Sidney v. Superior Ct., 198 Cal. App. 3d 710, 715 (1988). Even if the statute of

                                  17   limitations were tolled during the pendency of Plaintiff’s state cases, Plaintiff’s last state lawsuit

                                  18   terminated on October 14, 2015, SAC at ¶ 33, and he did not bring another suit until the instant

                                  19   case, first filed on October 16, 2017, ECF No. 1. So, more than two years have elapsed between

                                  20   the termination of Plaintiff’s state case and the filing of the instant action.

                                  21           However, Plaintiff “seeks equitable estoppel relief from any attempt . . . to assert a statute

                                  22   of limitations affirmative defense in this action.” SAC at ¶ 34. Under California law, equitable

                                  23   estoppel has four elements: “(1) [t]he party to be estopped must know the facts; (2) he must intend

                                  24   that his conduct shall be acted upon, or must so act that the party asserting the estoppel had the

                                  25   right to believe that it was so intended; (3) the party asserting the estoppel must be ignorant of the

                                  26   true state of facts; and, (4) he must rely upon the conduct to his injury.” Hopkins v. Kedzierski,

                                  27   225 Cal. App. 4th 736, 756 (2014). Plaintiff fails to make sufficient factual allegations regarding

                                  28                                                       3
                                       Case No. 17-CV-05913-LHK
                                       ORDER DISMISSING CASE WITHOUT PREJUDICE
                                   1   the provenance of this alleged equitable estoppel. In fact, Plaintiff makes no factual allegations

                                   2   regarding the alleged equitable estoppel. Thus, unless Plaintiff can amend his complaint to allege

                                   3   facts against the City supporting his claim of equitable estoppel, the Court will have no choice but

                                   4   to dismiss his claims with prejudice for being time-barred under California law.

                                   5   IV.    CONCLUSION

                                   6          For the foregoing reasons, the Court DISMISSES Plaintiff’s SAC with leave to amend. If

                                   7   Plaintiff elects to file an amended complaint, Plaintiff must do so within 30 days of this Order. If

                                   8   Plaintiff fails to file an amended complaint within 30 days or fails to cure the deficiencies

                                   9   identified in this order, the deficient claim will be dismissed with prejudice. Plaintiff may not add

                                  10   new causes of action or new parties without stipulation or leave of the Court.

                                  11

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: December 4, 2018

                                  15                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     4
                                       Case No. 17-CV-05913-LHK
                                       ORDER DISMISSING CASE WITHOUT PREJUDICE
